Title: To Benjamin Franklin from Graf von Schönfeld, 9 March 1783
From: Schönfeld, Johann Hilmar Adolf Graf von, baron de
To: Franklin, Benjamin


MonsieurParis ce 9. Mars 1783
Permettés Monsieur, que j’aie l’honneur de Vous adresser le Sr: Bidermann Conseiller de la Cour de Saxe. Il desire infiniment d’avoir celui de Vous faire sa cour, et de Vous consulter sur l’intention où il seroit d’établir quelques branches de Commerce entre l’Amerique Septentrionale et la Saxe. Comme ce Sont également les Sentimens de ma Cour, ainsi que j’ai eu l’honneur de Vous en parler Monsieur, dès le premier moment de Votre arrivée dans ce pays, j’ose me flatter que Vous voudrés bien l’accueillir avec bonté et lui faire éprouver le Secours de Vos lumieres et de Votre protection.
Je Saisis cette occasion Monsieur, pour Vous renouveller l’assurance des Sentimens respectueux avec les quels j’ai l’honneur d’être Monsieur, Votre très hûmble et très obeïssant Serviteur
DE SCHÖNFELD.
